 

Exhibit 10.2 

 

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is entered
into as of July 3, 2012 among Presidential Life Corporation, a Delaware
corporation (“Buyer”), GALAC Holding Company, an Ohio corporation (“Seller”) and
Loyal American Life Insurance Company, an Ohio corporation (“Parent”) and amends
certain provisions of the Stock Purchase Agreement dated as of February 23, 2012
among Buyer, Seller and Parent (the “Purchase Agreement”). Capitalized terms
used but not defined in this Amendment shall have the meanings ascribed thereto
in the Purchase Agreement.

 

WHEREAS, Section 12(i) of the Purchase Agreement provides that the Purchase
Agreement may be amended only by a subsequent written amendment signed by Buyer
and Seller; and

 

WHEREAS, Buyer, Seller and Parent desire to amend the Purchase Agreement as
provided for herein below.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.          Purchase Price. Section 2(b) of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

 

(b)          Purchase Price. Buyer agrees to pay to Seller at the Closing a cash
sum equal to Seven Million Forty Thousand Seven Hundred Sixteen Dollars
($7,040,716) (the “Purchase Price”).

 

2.           Purchase Price Adjustment. Section 2(e) of the Purchase Agreement
is hereby deleted in its entirety and replaced with the following:

 

(e)          Purchase Price Adjustment. Buyer and Seller Agree that in the event
that the amount reported on line 38 of page 3 of the statutory financial
statements completed by the Seller as of June 30, 2012, and approved by the
Buyer, as set forth in paragraph six (6) is less than $5.6 Million dollars,
Seller will pay to Buyer an amount equal to the difference. Further in the event
that the amount reported on line 38 of page 3 of the statutory financial
statements exceeds $5.6 Million, the difference shall be paid by Buyer to
Seller. Payment shall be made within 5 business days following completion and
filing of the statutory financial statements. Failure by Seller to provide Buyer
with a duplicate original of the statutory financial statements shall operate to
delay any obligation of Buyer to make a payment to Seller, but shall not operate
to delay any obligation of Seller to make a payment to Buyer under this section.

 

3.          Exhibits. Exhibits 2(b) and 2(e) are hereby deleted in their
entirety.

 

 

 

 

4.          Capital and Surplus. The following is hereby added to the Purchase
Agreement as a new Section 4(s):

 

(s)          Capital and Surplus. As of the Closing, the aggregate of GALAC’s
Total Statutory Capital and Surplus (Statutory Net Admitted Assets less
Statutory Liabilities) as would be reported on line 38 of page 3 of the
statutory financial statements filed by GALAC with the Ohio Department of
Insurance, if such financial statements were to be filed as of the Closing Date
(“Capital and Surplus”), shall be not less than Five Million Six Hundred
Thousand Dollars ($5,600,000).

 

5.          Pre-Closing Dividend. Seller has not declared and paid a dividend
between the end of the period ending on June 30, 2012 and the Closing Date.

 

6.          Preparation of Quarterly Financial Statement. Within thirty (30)
days following the Closing Date, Seller shall prepare and file the statutory
financial statements to be filed by GALAC with the Ohio Department of Insurance
for the period ending on June 30, 2012. Seller shall provide Buyer with a
duplicate original of the statutory financial statement on the same day as the
filing with the Ohio Department of Insurance.

 

7.          Release.

 

(a)          Buyer, on its own behalf and on behalf of its successors and
assigns, does hereby forever release and discharge GALAC, Seller and Parent from
any and all actions, causes of action, claims, demands, costs and expenses
arising out of any breach of any of Seller’s or Parent’s representations,
warranties, covenants or obligations under the Purchase Agreement as
specifically alleged in (i) that certain letter from Cailie A. Currin, counsel
to Buyer, to Mark F. Muething dated June 20, 2012; and (ii) that certain letter
from Ms. Currin to Robert C. Lesan III, counsel to Seller, dated June 27, 2012.

 

(b)          Seller and Parent, on their own behalf and on behalf of their
respective successors and assigns, do hereby forever release and discharge Buyer
from any and all actions, causes of action, claims, demands, costs and expenses
arising out of any breach of any of Buyer’s representations, warranties,
covenants or obligations under the Purchase Agreement as specifically alleged in
(i) that certain letter from Mr. Lesan to Ms. Currin dated June 25, 2012; and
(ii) that certain letter from Mr. Lesan to Ms. Currin dated June 28, 2012.

 

8.          Construction. Any provision of the Purchase Agreement not
specifically modified by this Amendment shall remain in full force and effect.
The headings and captions contained herein are for convenience and shall not
control or affect the meaning or construction of any provision hereof.

 

 

 

 

9.          Counterparts. This Amendment may be executed in counterparts
(including by means of facsimile), each of which shall be deemed to be an
original and which together shall constitute one and the same instrument.

 

10.         Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  PRESIDENTIAL LIFE CORPORATION       By: /s/ Donald L. Barnes   Name:  Donald
L. Barnes   Title: President/Chief Executive Officer       GALAC HOLDING COMPANY
      By: /s/ Mark F. Muething   Name:  Mark F. Muething   Title: Executive Vice
President       LOYAL AMERICAN LIFE INSURANCE COMPANY       By: /s/ Mark F.
Muething   Name:  Mark F. Muething   Title: Executive Vice President

 

[Signature page to First Amendment to Stock Purchase Agreement]

 

 

